DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,331,232 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 24-40 are pending.

Allowable Subject Matter
Claims 24-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 24, the prior art of record fails to teach or suggest “A non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the instructions comprising code to cause the processor to: receive a control input to command movement of a target from a control member of a hand controller, the control member being mounted on and displaceable with respect to a base of the hand controller by a user for generating the control inputs; generate situational awareness information about the target; send to a display associated with the control member the situational awareness information about the target such that the display displays a representation of the situational awareness information about the target to the user”.
As to independent claim 37, the prior art of record fails to teach or suggest “A non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the instructions comprising code to cause the processor to: receive information on a target’s geographical position; receive information representative of a geographical position and orientation of a hand controller that is configured to generate control inputs to control the target; determine a direction to the target from the hand controller based on (1) the information on the target’s geographical position, and (2) the information representative of the geographical position and orientation of the hand controller; send to a display associated with the hand controller a signal to activate a visual element on the display indicating to a user of the hand controller the direction to the target from the hand controller”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624